Case: 20-60834     Document: 00516423394         Page: 1     Date Filed: 08/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   August 8, 2022
                                  No. 20-60834
                                                                   Lyle W. Cayce
                                                                        Clerk

   Miguel Angel Calle-Yanza,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A071 524 146


   Before Richman, Chief Judge, and Wiener and Willett, Circuit
   Judges.
   Per Curiam:*
          Miguel Angel Calle-Yanza asserts that the Board of Immigration
   Appeals (BIA) abused its discretion by denying his motion to reopen his
   immigration proceedings after an Immigration Judge (IJ) entered an in
   absentia order of deportation. He claims that he did not receive notice of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60834           Document: 00516423394             Page: 2       Date Filed: 08/08/2022




                                            No. 20-60834


   hearing because the immigration court’s correspondence was mailed to an
   attorney who did not represent him. The BIA applied § 242B (New § 242B)
   of the Immigration and Nationality Act (INA). 1 Calle-Yanza asserts that the
   BIA should have applied § 242(b) (Old § 242(b)) because his order to show
   cause was issued before New § 242B went into effect. 2 We agree, and we
   therefore grant Calle-Yanza’s petition for review, vacate the BIA’s decision,
   and remand this case with instructions to reevaluate Calle-Yanza’s motion
   under Old § 242(b).
                                                  I
           This case turns on which version of the statute applies to Calle-
   Yanza’s immigration proceedings: New § 242B or Old § 242(b). We begin
   by reviewing the differences between the two versions, then we discuss the
   facts and procedural history of Calle-Yanza’s case.
                                                 A
           Before the Immigration Act of 1990, Old § 242(b) governed
   deportation proceedings. 3 It provided that an “alien shall be given notice,
   reasonable under all the circumstances, of the nature of the charges against
   him and of the time and place at which the proceedings will be held.” 4 It
   further provided for an in absentia deportation order “[i]f any alien has been
   given a reasonable opportunity to be present at a [deportation] proceeding”




           1
            8 U.S.C. § 1252b (Supp. II 1990). Congress has since repealed this provision.
   Maradia v. Garland, 18 F.4th 458, 462 (5th Cir. 2021); see also Illegal Immigration Reform
   and Immigrant Responsibility Act of 1996, Pub. L. No. 104-208, 110 Stat. 3009 (1996).
           2
               See 8 U.S.C. § 1252(b) (1988).
           3
               In re Cruz-Garcia, 22 I. & N. Dec. 1155, 1156 n.1 (BIA 1999).
           4
               § 1252(b)(1).




                                                  2
Case: 20-60834           Document: 00516423394               Page: 3      Date Filed: 08/08/2022




                                            No. 20-60834


   and “without reasonable cause fails or refuses to attend.” 5 An alien could
   move at any time to reopen an in absentia order if he could establish
   “reasonable cause” for his absence. 6
           In 1990, Congress “significantly amended” the INA. 7                            The
   amendments left Old § 242(b) intact but added New § 242B, which altered
   the statutory framework. 8 New § 242B required the Attorney General to
   provide an alien with a written order to show cause in person or through
   service by certified mail to the alien or his counsel of record. 9 The order to
   show cause was required to inform a non-detained alien that: he must
   immediately provide the Attorney General with an address and telephone
   number at which he may be contacted; he must immediately advise the
   Attorney General of any changes in his contact information; and, if he failed
   to do so, written notice of the time and place of his deportation proceedings
   would not be required. 10 If the alien provided his contact information, the
   government had to provide written notice of the time and place of any
   proceedings and the penalties for failing to appear. 11 If an alien failed to
   attend his deportation hearing, the IJ was required to order him deported in
   absentia should it be established by “clear, unequivocal, and convincing




           5
               § 1252(b); see Williams-Igwonobe v. Gonzales, 437 F.3d 453, 455 (5th Cir. 2006).
           6
               § 1252(b); see Rodriguez-Manzano v. Holder, 666 F.3d 948, 952-53 (5th Cir. 2012).
           7
               de Morales v. INS, 116 F.3d 145, 147 (5th Cir. 1977).
           8
                Id.
           9
            8 U.S.C. § 1252b(a)(1) (Supp. II 1990); see Ramos-Portillo v. Barr, 919 F.3d 955,
   959 (5th Cir. 2019).
           10
                § 1252b(a)(1); see Ramos-Portillo, 919 F.3d at 959.
           11
                § 1252b(a)(2)(A)-(B), (c)(2); see Ramos-Portillo, 919 F.3d at 959.




                                                   3
Case: 20-60834           Document: 00516423394          Page: 4      Date Filed: 08/08/2022




                                         No. 20-60834


   evidence that the written notice was so provided and that the alien [wa]s
   deportable.” 12
           The 1990 amendments further provided that a deportation order
   entered in absentia against an alien could be rescinded only “upon a motion
   to reopen filed within 180 days after the date of the order of deportation if the
   alien demonstrate[d] that the failure to appear was because of exceptional
   circumstances,” or “upon a motion to reopen filed at any time if the alien
   demonstrate[d] that the alien did not receive notice in accordance with [the
   requirements of New § 242B].” 13 It defined “exceptional circumstances” as
   “circumstances (such as serious illness of the alien or death of an immediate
   relative of the alien, but not including less compelling circumstances) beyond
   the control of the alien.” 14
           In sum, New § 242B changed the statutory regime in two ways that
   are relevant here: it introduced a 180-day time limit on filing motions to
   reopen, and it replaced the “reasonable cause” standard with the
   “exceptional circumstances” standard.
           Congress did not specify when the new procedures in the 1990
   amendments to the INA would take effect, leaving it to “a date specified by
   the Attorney General.” 15 The Attorney General repeatedly delayed the
   effective date “in order to allow additional time to implement the notice




           12
                § 1252b(c)(1).
           13
                § 1252b(c)(3)(A)-(B).
           14
                § 1252b(f)(2).
           15
             See Pub. L. No. 101-649, § 545(g), 104 Stat. 4978, 5066 (1990); see also Lahmidi
   v. INS, 149 F.3d 1011, 1013 (9th Cir. 1998).




                                               4
Case: 20-60834          Document: 00516423394              Page: 5   Date Filed: 08/08/2022




                                            No. 20-60834


   requirement.” 16 New § 242B ultimately took effect on June 13, 1992. 17 The
   Attorney General, however, “did not specify whether [New] § 242B would
   apply to proceedings in which an order to show cause had already issued or
   only to proceedings that had not yet been initiated.” 18
                                                 B
          Calle-Yanza, a native and citizen of Ecuador, entered the United
   States without inspection. On June 3, 1992, before New § 242B went into
   effect, immigration authorities detained Calle-Yanza and issued him an order
   to show cause charging him with deportability. The order directed Calle-
   Yanza to appear before an IJ “at [a] time and date to be set later,” and it
   advised him that “[f]ailure to attend the hearing at the time and place
   designated hereon may result in a determination being made by the [IJ] in
   your absence.” On June 11, 1992, Mike Herrera entered his appearance as
   Calle-Yanza’s counsel of record in a “Deportation (Including Bond
   Redetermination)” proceeding. Several days later, Calle-Yanza was released
   from detention on bond.
          On July 28, 1992, after New § 242B went into effect, the IJ sent
   Herrera a notice of hearing via certified mail. The immigration court
   scheduled Calle-Yanza’s hearing for August 10, 1992. The notice of hearing
   warned Calle-Yanza that his failure to appear in the absence of “exceptional
   circumstances” may result in an in absentia deportation order, referencing
   New § 242B’s language. Although the certified mail was delivered, neither
   Herrera nor Calle-Yanza appeared at the hearing. The IJ determined that


          16
            Delay of Effective Date of Notice-Related Provisions of Section 242B of the
   Immigration and Nationality Act, 57 Fed. Reg. 5180-03, 5180 (Feb. 12, 1992).
          17
               Id. at 5180-81.
          18
               Lahmidi, 149 F.3d at 1013.




                                                 5
Case: 20-60834      Document: 00516423394            Page: 6   Date Filed: 08/08/2022




                                      No. 20-60834


   Calle-Yanza was properly notified and, applying Old § 242(b), determined
   that he did not provide “reasonable cause” for his failure to attend. The IJ
   conducted the hearing in his absence and ordered Calle-Yanza deported. In
   a letter to Herrera, the IJ notified Calle-Yanza of its decision and his right to
   appeal, but no appeal was filed.
          Nineteen years later, in December 2011, Calle-Yanza retained new
   counsel, Benjamin Bratter, and filed a motion to reopen his proceedings and
   rescind his in absentia deportation order. He argued that his failure to appear
   at his 1992 deportation hearing was due to ineffective assistance of counsel
   from two other attorneys, Eloy Arcia and Zvi Samuels, whom he had hired to
   represent him at his deportation proceedings. The motion explained that
   Calle-Yanza’s failure to appear at his 1992 hearing “was through no fault of
   his own but rather a direct result of [his] previous attorney’s incompetence.”
   The motion did not mention Herrera, nor did Calle-Yanza’s attached
   affidavit. The IJ denied the motion. Applying New § 242B, the court
   concluded that the immigration court properly notified Calle-Yanza about his
   hearing because the notice of hearing was sent by certified mail to Herrera.
   To the extent that Calle-Yanza was arguing that Herrera did not provide him
   with that notice, the IJ determined that such a claim of “exceptional
   circumstances” was untimely because it needed to be filed within 180 days
   of the in absentia order.
          The BIA dismissed Calle-Yanza’s appeal in May 2012. Applying
   New § 242B, the Board agreed with the IJ that Calle-Yanza failed to establish
   either lack of notice or “exceptional circumstances” excusing his failure to
   appear. Calle-Yanza’s counsel had argued in his appellate brief that his client
   never hired Herrera, but the BIA refused to give evidentiary weight to that
   assertion because Calle-Yanza did not make that assertion in his affidavit.
   The Board further reasoned that even if it were to accept the assertion, Calle-
   Yanza “d[id] not provide any details or make any further assertions regarding



                                           6
Case: 20-60834      Document: 00516423394          Page: 7    Date Filed: 08/08/2022




                                    No. 20-60834


   the actions of [Herrera]” apart from arguing that his failure to appear “was
   the direct result of his previous attorney’s incompetence.”
          Several years later, in 2018, Calle-Yanza filed a second motion to
   reopen. For the first time, Calle-Yanza personally asserted in an affidavit that
   Herrera did not represent him in his deportation proceedings. He argued
   that he was not notified of his 1992 deportation hearing because the notice of
   hearing was sent to Herrera, who “only represented him in bond
   proceedings.” He also argued that he was not subject to time limitations on
   his motion to reopen nor the “exceptional circumstances” standard because
   his order to show cause was issued before the effective date of New § 242B.
          The BIA ruled on the motion in July 2019. The BIA construed Calle-
   Yanza’s filing as a motion for reconsideration of its 2012 decision “[t]o the
   extent” that Calle-Yanza sought to have his 1992 in absentia order rescinded.
   It denied the motion as untimely.
          Calle-Yanza appealed to this court.        The Government filed an
   unopposed motion to remand the case so the BIA could “have the
   opportunity to reevaluate its decision construing [Calle-Yanza]’s motion to
   be a motion to reconsider and denying it as untimely, given that there are no
   time or numerical limitations for a motion to reopen a deportation order
   entered in absentia based on a lack of notice.” We granted the motion.
          On remand, the BIA vacated its July 2019 decision but again
   construed Calle-Yanza’s motion to reopen as an untimely motion to
   reconsider its May 2012 decision. Despite the time bar, it decided to consider
   the motion on the merits sua sponte. The Board determined that New
   § 242B governed Calle-Yanza’s deportation proceedings because his notice
   of hearing was mailed after the provision’s effective date. It rejected Calle-
   Yanza’s assertion that Herrera did not represent him during the proceedings
   as “belied by the record.” It also concluded that Calle-Yanza did not make a




                                          7
Case: 20-60834          Document: 00516423394              Page: 8         Date Filed: 08/08/2022




                                           No. 20-60834


   valid ineffective-assistance-of-counsel claim. Lastly, the Board determined
   that even if Calle-Yanza had raised a valid ineffective-assistance-of-counsel
   claim, “the motion to reopen is untimely because it was filed more than 180
   days after the August 10, 1992, deportation order,” and the due diligence
   required to warrant equitable tolling had not been shown. This appeal
   followed.
                                                 II
          Calle-Yanza presses two arguments. First, he asserts that the BIA
   erred when it construed his 2018 motion to reopen his deportation
   proceedings as an untimely motion to reconsider the BIA’s 2012 decision.
   Second, he argues that the BIA abused its discretion by erroneously applying
   New § 242B to his motion instead of Old § 242(b).
                                                 A
          “‘Motions to reopen deportation proceedings are disfavored,’ and the
   party seeking relief has a heavy burden.” 19 “We review ‘the denial of a
   motion to reopen under the highly deferential abuse-of-discretion
   standard.’” 20 Under this standard, “[t]he BIA ‘abuses its discretion’ when
   it ‘issues a decision that is capricious, irrational, utterly without foundation
   in the evidence, based on legally erroneous interpretations of statutes or
   regulations, or based on unexplained departures from regulations or
   established policies.’” 21 We review questions of law de novo, but we will
   defer to the BIA’s interpretations of immigration statutes and regulations
   “unless the record reveals compelling evidence that the BIA’s interpretation


          19
             Mendias-Mendoza v. Sessions, 877 F.3d 223, 226 (5th Cir. 2017) (quoting
   Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549-50 (5th Cir. 2006)).
          20
               Id. (quoting Barrios-Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014)).
          21
               Id. at 227 (quoting Barrios-Cantarero, 772 F.3d at 1021).




                                                  8
Case: 20-60834           Document: 00516423394              Page: 9       Date Filed: 08/08/2022




                                            No. 20-60834


   is incorrect.” 22 “Though our review is generally limited to the BIA’s
   decision, we may also review the IJ’s decision when it influences the BIA’s
   decision or where the BIA has adopted all or part of the IJ’s reasoning.” 23
           A motion to reopen and a motion to reconsider are two “separate and
   distinct motions with different requirements.” 24 A motion to reopen “seeks
   to introduce new evidence.” 25 It “allows reopening at a later date based on
   new facts, supported by affidavits or other evidentiary material.” 26 A motion
   to reconsider, on the other hand, must “identify a change in the law, a
   misapplication of the law, or an aspect of the case that the BIA
   overlooked.” 27 It “urges an adjudicative body to re-evaluate the record
   evidence only.” 28         Unlike the relatively generous time limits for filing
   motions to reopen that we discussed above, a motion to reconsider must be
   filed within thirty days after the mailing of the challenged Board decision. 29
   When determining whether a motion is one to reopen, reconsider, or a




           22
             Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009); see also Vetcher v.
   Barr, 953 F.3d 361, 366 (5th Cir. 2020).
           23
                Vetcher, 953 F.3d at 366.
           24
              Pierre v. INS, 932 F.2d 418, 421 (5th Cir. 1991), overruled on other grounds by Stone
   v. INS., 514 U.S. 386 (1995) (quoting Sanchez v. INS, 707 F.2d 1523, 1529 (D.C. Cir. 1983)).
           25
                Zhao v. Gonzales, 404 F.3d 295, 301 (5th Cir. 2005).
           26
             Gonzalez Hernandez v. Garland, 9 F. 4th 278, 285 (5th Cir. 2021) (internal
   quotation marks and citation omitted), petition for cert. filed (U.S. Mar. 31, 2022) (No. 21-
   1323).
           27
                Zhao, 404 F.3d at 301.
           28
                Id.
           29
                See 8 C.F.R. § 1003.2(b)(2), (c)(2).




                                                  9
Case: 20-60834          Document: 00516423394               Page: 10      Date Filed: 08/08/2022




                                             No. 20-60834


   combination of both, we examine the motion’s substance, not simply its
   label. 30
           Here, Calle-Yanza filed a second motion to reopen in 2018, seeking to
   reopen his proceedings and rescind his in absentia deportation order. The
   BIA construed the filing as an untimely motion to reconsider the BIA’s 2012
   denial of his initial motion to reopen. But the motion included new factual
   evidence. For the first time, Calle-Yanza personally asserted in an affidavit
   that his initial attorney, Herrera, did not represent him in his deportation
   proceedings and did not contact him after his release.                       Calle-Yanza’s
   appellate attorney had made a similar assertion about Herrera in his 2012
   briefing to the BIA, but the Board declined to give it evidentiary weight.
   Because Calle-Yanza introduced new evidence, his motion was one to reopen
   his deportation proceedings. 31 We therefore turn to the question whether the
   motion to reopen is untimely, which turns on whether Old § 242(b) or New
   § 242B governs Calle-Yanza’s immigration proceedings.
                                                  B
           Calle-Yanza argues that the BIA abused its discretion by applying the
   wrong statute when it considered his motion. The BIA applied New § 242B,
   which became effective on June 13, 1992, instead of Old § 242(b). Calle-
   Yanza’s order to show cause was issued on June 2, 1992, before New § 242B
   went into effect, but he received his notice of hearing after the amendment
   became law. The Government asserts that the BIA’s application of New
   § 242B was correct. Although Calle-Yanza’s order to show cause was issued




           30
                See Zhao, 404 F.3d at 301; Pierre v. INS, 932 F.2d 418, 421-22 (5th Cir. 1991).
           31
                See Zhao, 404 F.3d at 301.




                                                  10
Case: 20-60834          Document: 00516423394              Page: 11       Date Filed: 08/08/2022




                                           No. 20-60834


   before June 13, 1992, the Government contends that the subsequent notice of
   hearing made it appropriate to apply New § 242B.
          We have addressed the applicability of New § 242B versus Old
   § 242(b) before, but not in a case with the unique timeline presented here. In
   de Morales v. INS, 32 we stated that “[t]he amended statute applies if notice of
   the hearing was provided after June 13, 1992.” 33 But, unlike here, that case
   involved an order to show cause and a notice of hearing that were both issued
   after June 13, 1992. 34 Additionally, in Rodriguez-Manzano v. Holder, 35 we
   explained that the “post-1992 regulations imposing timing requirements on
   motions to reopen deportation proceedings do not apply retroactively to
   motions to reopen deportation proceedings commencing before 1992.” 36
   That case involved an order to show cause and a notice of hearing that were
   both issued before June 13, 1992. 37
          The BIA has decided at least one case with a similar timeline to the
   one here. In In re Grijalva-Barrera, 38 an order to show cause was issued
   before June 13, 1992, but the alien’s hearing was held on March 1, 1993, after
   the effective date, though it is unclear when the alien received a notice of
   hearing. 39 The BIA applied New § 242B, but it gave no explanation as to




          32
               116 F.3d 145 (5th Cir. 1997).
          33
               Id. at 147 n.4.
          34
               Id. at 146, 147 n.4.
          35
               666 F.3d 948 (5th Cir. 2012).
          36
               Id. at 952, 954 (citing In re Cruz-Garcia, 22 I. & N. Dec. 1155, 1159 (BIA 1999)).
          37
               Id. at 954.
          38
               21 I. & N. Dec. 472 (BIA 1996).
          39
               Id. at 472.




                                                  11
Case: 20-60834           Document: 00516423394            Page: 12       Date Filed: 08/08/2022




                                           No. 20-60834


   why. 40 In other cases, the BIA has provided some clarity on when New
   § 242B is applicable. It has stated without discussion that “[d]eportation
   proceedings involving notices of hearing issued between June 13, 1992 and
   March 31, 1997, [are] governed by section 242B of the Act.” 41 But those
   cases did not involve the unique timeline at issue here, in which the order to
   show cause was issued before June 13, 1992 and the notice of hearing was
   issued after. 42 Moreover, we have previously interpreted the BIA’s holding
   in these cases to mean that “post-1992 regulations . . . do not apply
   retroactively to motions to reopen . . . commencing before 1992.” 43 Applied
   to the unique timeline here, our reading of the BIA’s cases would require the
   application of Old § 242(b) because Calle-Yanza’s proceedings commenced
   on June 3, 1992. But the plain language of the BIA’s decisions would require
   the application of New § 242B because Calle-Yanza’s notice of hearing was
   issued on July 18, 1992.
           Turning to our sister circuits, one court has addressed the precise
   statutory construction issue raised by the timeline in this case. 44 In Lahmidi
   v. INS, 45 the Ninth Circuit engaged in an exhaustive review of the statutory
   framework and concluded that Old § 242(b) applies when an order to show
   cause was issued before June 13, 1992, even if a notice of hearing is sent


           40
                See id. at 473-74.
           41
             Cruz-Garcia, 22 I. & N. Dec. at 1156 n.1; see also In re Mancera-Monroy, 22 I. &
   N. Dec. 79, 80 n.1 (BIA 1998) (stating the same).
           42
                Cruz-Garcia, 22 I. & N. Dec. at 1156; Mancera-Monroy, 22 I. &. N. Dec. at 80-81.
           43
              Rodriguez-Manzano v. Holder, 666 F.3d 948, 952 (5th Cir. 2012) (emphasis
   added) (citing Cruz-Garcia, 22 I. & N. Dec. at 1159).
           44
             Lahmidi v. INS, 149 F.3d 1011, 1014-16 (9th Cir. 1998); see also Avalos-Cieza v.
   Holder, 449 F. App’x 898, 901 (11th Cir. 2011) (per curiam) (unpublished) (agreeing with
   the reasoning in Lahmidi in an unpublished opinion).
           45
                149 F.3d 1011.




                                                 12
Case: 20-60834          Document: 00516423394                  Page: 13   Date Filed: 08/08/2022




                                                No. 20-60834


   after. 46 Looking first at the plain language of the implementing statute, the
   court reasoned that “Congress intended that all of the specified notice and
   penalty procedures would be implemented on a single date set by the
   Attorney General.” 47 It determined that “[t]he fact that Congress made the
   effective date of [New] § 242B contingent on the implementation of [a
   central address file system to provide the proper notice under New § 242B]
   demonstrates that Congress intended the notice procedures to be fully
   operational at the same time that the new penalties and other [New] § 242B
   provisions would become effective.” 48                      In other words, “Congress
   contemplated . . . a single integrated procedure to be implemented
   simultaneously and to be construed so as to operate as a unified whole.” 49
          The Ninth Circuit then turned to the structure of New § 242B. It
   reasoned that subsection (a) enhanced the notice provisions by requiring a
   written order to show cause that specifies “the requirement that the alien
   provide a written record of any address change, and the consequences of
   failing to provide a record of address change.” 50 Subsection (a) also required
   the creation of the central address file system to manage the new notice
   procedures as well as a detailed notice of hearing. 51 Next, the court observed
   that “subsections (c) and (e) impose strict sanctions upon an alien for failing
   to appear at the deportation hearing once he has been provided with proper




          46
               Id. at 1016.
          47
               Id. at 1014.
          48
               Id.
          49
               Id.
          50
               Id. at 1015 (italics omitted).
          51
               Id.




                                                     13
Case: 20-60834           Document: 00516423394            Page: 14   Date Filed: 08/08/2022




                                           No. 20-60834


   notice.” 52 The court therefore determined that “the notice provisions were
   strengthened so that it could fairly be assumed that aliens who failed to
   appear did so knowingly, and severe sanctions were then adopted premised
   on the assumption that their deportation would be both fair and
   appropriate.” 53            As additional support, it noted that “several of the
   subsections cross-reference each other and state that their operation is
   contingent one on the other.” 54 Accordingly, the court “conclude[d] that,
   by making subsections (a), (c), and (e) interdependent upon each other and
   effective concurrently, Congress clearly intended that the sanctions
   contained in the amendment would be applied at such time as the notice
   provisions had become effective and the INS had complied with their
   requirements.” 55
           Lastly, the Ninth Circuit examined the legislative history. The court
   cautioned that the plain language of the statute controlled its decision but
   maintained that the history provided further support. 56 It reasoned that
   “Congress enacted both the notice and penalty provisions of [New] § 242B
   to address the failure of aliens to appear at their scheduled deportation
   hearings,” 57 and that “the notice provisions and the penalties would operate
   together to further this single goal.” 58 As a result, “Congress intended that


           52
                Id.
           53
                Id.
           54
                Id.
           55
                Id. at 1016.
           56
                Id.
           57
            Id. (citing H.R. Rep. No. 101-955, at 132 (1990) (Conf. Rep.), as reprinted in
   1990 U.S.C.C.A.N. 6784, 6797).
           58
             Id. (citing H.R. Rep. No. 101-681, at 150-51 (1990) (Conf. Rep.), as reprinted
   in 1990 U.S.C.C.A.N. 6472, 6556-57).




                                                14
Case: 20-60834           Document: 00516423394              Page: 15    Date Filed: 08/08/2022




                                             No. 20-60834


   the new notice rules, including the procedures for orders to show cause and
   notices of hearings, would come into effect at the same time to ensure that
   any alien subject to the stricter penalties would first receive the enhanced
   notice.” 59 The Ninth Circuit therefore concluded that an alien’s order to
   show cause and notice of hearing both must have been issued after June 13,
   1992 for New § 242B to govern an alien’s immigration proceedings. 60
           Decisions from our sister circuits are of course not binding on this
   court, but they are persuasive. 61 We join the Ninth Circuit in concluding that
   the plain language of New § 242B indicates that the enhanced penalty
   provisions should not be imposed without the protection of the new notice
   requirements. As the Lahmidi court reasoned, the various subsections of
   New § 242B are “inextricably intertwined.” 62 We too have observed this
   interdependency. 63 Here the BIA applied New § 242B to Calle-Yanza’s
   motion to reopen because his notice of hearing was issued after June 13, 1992.
   But Calle-Yanza’s order to show cause was issued prior to June 13, 1992, and
   therefore his immigration proceedings “commenced” before New § 242B
   went into effect. 64 The BIA should have applied Old § 242(b).




           59
                Id.
           60
                Id. at 1016-17.
           61
                United States v. Penaloza-Carlon, 842 F.3d 863, 864 & n.1 (5th Cir. 2016) (per
   curiam).
           62
                Lahmidi, 149 F.3d at 1015.
           63
              See de Morales v. INS, 116 F.3d 145, 148 (5th Cir. 1997) (“[T]he statutory scheme
   as a whole contemplates that aliens subject to deportation proceedings will make reasonable
   efforts to attempt to avoid the entrance of in absentia orders, and awards them for doing so
   by subjecting them to a less onerous standard.”).
           64
                See Rodriguez-Manzano v. Holder, 666 F.3d 948, 950 (5th Cir. 2012).




                                                  15
Case: 20-60834        Document: 00516423394               Page: 16      Date Filed: 08/08/2022




                                           No. 20-60834


         The Government attempts to distinguish Lahmidi on the basis that the
   petitioner in that case never received notice of New § 242B’s requirements,
   whereas Calle-Yanza was informed of those requirements in his notice of
   hearing. That is correct. Nevertheless, this distinction is unpersuasive.
   Congress “clearly intended” for New § 242B’s notice and penalty
   provisions to go into effect on the same day. 65 Calle-Yanza’s proceedings
   “commenced” on June 3, 1992, before New § 242B’s effective date, so we
   conclude that the BIA abused its discretion when it concluded that Calle-
   Yanza’s motion was untimely. 66              Old § 242(b) governs Calle-Yanza’s
   motion, and it “set[s] no time or numerical limitations on aliens seeking to
   reopen deportation proceedings conducted in absentia.” 67
                                           *    *       *
         We GRANT Calle-Yanza’s petition, VACATE the BIA’s decision,
   and REMAND for further proceedings consistent with this opinion.




         65
              Lahmidi, 149 F.3d at 1016.
         66
              See Rodriguez-Manzano, 666 F.3d at 950.
         67
              See In re Cruz-Garcia, 22 I. & N. Dec. 1155, 1159 (BIA 1999).




                                                16